Exhibit 21 Subsidiaries Name of Entity Relationship to Us Jurisdiction of Incorporation Organic Region Group Limited 100% owned by the Company British Virgin Islands Zhuhai Organic Region Modern Agriculture Ltd. 100% owned by Organic Region People’s Republic of China Guangzhou Organic Region Agriculture Ltd. 100% owned by Organic Region People’s Republic of China Fuji Sunrise International Enterprises Limited 100% owned by Organic Region British Virgin Islands Southern International Develop Limited 100% owned by Organic Region British Virgin Islands HK Organic Region Limited 100% owned by Organic Region Hong Kong Guangzhou Greenland Co., Ltd. 100% owned by the Company’s chiefexecutive officer and treated as a variable interest entity controlled by the Company People’s Republic of China
